United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINASTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1306
Issued: December 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 30, 2012 appellant filed a timely appeal from a February 9, 2012 merit decision
of the Office Workers’ Compensation Programs (OWCP) concerning a loss of wage-earning
capacity determination. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
effective June 8, 2011 based on her actual earnings.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received new evidence following the February 9, 2012 decision. Appellant has
also submitted new evidence with her appeal. However, the Board may only review evidence that was in the record
at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued
September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal, appellant contends that she is permanently and totally disabled from working
in any capacity.
FACTUAL HISTORY
This case has previously been before the Board. On March 15, 2011 the Board set aside
a November 4, 2009 nonmerit OWCP decision and remanded the case for consideration of the
merits.3 In a November 4, 2009 decision, OWCP denied appellant’s request for reconsideration
of an October 18, 2007 decision terminating her wage-loss benefits pursuant 5 U.S.C. § 8106(c)
on the grounds that she abandoned suitable work. The Board found that she raised a relevant
legal argument not previously considered. The facts as set forth in the Board’s decision are
incorporated by reference.4
On remand, OWCP requested that appellant provide information regarding her private
sector employment with RENEW. It noted that her rationale for abandoning/refusing the job
offer from the employing establishment was that RENEW paid her at a higher salary beginning
September 5, 2007.
In response to OWCP’s request for information, appellant stated that she began
employment with RENEW on September 5, 2007 at an hourly rate of $12.00. She left the
position on March 12, 2008 because of her back condition and that she had not worked in any
capacity since July 15, 2009.
By decision dated June 8, 2011, OWCP issued a loss of wage-earning capacity
determination based on appellant’s actual wages. It found that her actual earnings exceeded the
wages in her date-of-injury position and reduced her wage-loss compensation to zero.
On July 14, 2011 OWCP received appellant’s undated reconsideration request.
By decision dated February 9, 2012, OWCP denied modification of the June 8, 2011 loss
of wage-earning capacity decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wage3

Docket No. 10-758 (issued March 15, 2011).

4

On January 30, 207 appellant, then a 34-year-old temporary nursing assistant, filed an occupational disease
claim alleging that she sustained an L5-S1 herniated disc as a result of employment duties. OWCP accepted the
claim for aggravated L5-S1 herniated disc, aggravation of lumbar herniated disc and urinary incontinence and
authorized the February 6, 2007 surgical intervention. The February 6, 2007 surgery was for a complete
laminectomy, facetectomy and foraminotomy bilaterally at L5-S1 with instrumentation.
5

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).

2

earning capacity.6 Under section 8115(a) of FECA, wage-earning capacity is determined by the
actual wages received by an employee if such earnings fairly and reasonably represent her
wage-earning capacity.7 Generally, wages actually earned are the best measure of a
wage-earning capacity and, in the absence of evidence showing that they do not fairly and
reasonably represent the injured employee’s wage-earning capacity, will be accepted as such
measure.8
When an employee cannot return to the date-of-injury job because of disability due to
work-related injury or disease, but does return to alternative employment with an actual wage
loss, OWCP must determine whether the earnings in the alternative employment fairly and
reasonably represent the employee’s wage-earning capacity.9 The Board has held that
reemployment may not be suitable if the job is part time, seasonal or of a temporary nature.10
After the employee has worked for 60 days, OWCP will determine whether his or her actual
earnings represent his or her wage-earning capacity. In doing so, OWCP will apply the Shadrick
formula in determining the claimant’s monetary entitlement.11
The Federal (FECA) Procedure Manual provides that OWCP may make a retroactive
wage-earning capacity determination if an employee has worked in the position for at least 60
days, the position fairly and reasonably represented his or her wage-earning capacity and the
work stoppage did not occur because of any change in the injury-related condition affecting the
ability to work.12
ANALYSIS
The Board finds that OWCP did not properly determine appellant’s loss of wage-earning
capacity. When OWCP learns that an employee has returned to alternative work more than 60
days after the fact, the claims examiner may consider a retroactive loss of wage-earning
determination. Such a determination is generally appropriate where a recipient of compensation
held private employment and had substantial earnings, which were not reported to OWCP or
were otherwise not used in adjusting entitlement.13

6

20 C.F.R. §§ 10.402, 10.403.

7

M.A., 59 ECAB 624 (2008); Sherman Preston, 56 ECAB 607 (2005). See 5 U.S.C. § 8115(a).

8

S.B., 59 ECAB 482 (2008); Lottie M. Williams, 56 ECAB 302 (2005).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (October 2009).
10

Id. See Connie L. Potratz-Watson, 56 ECAB 316 (2005).

11

Id. See Albert C. Shadrick, 5 ECAB 376 (1953). This has been codified by regulation at 20 C.F.R. § 10.403.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(e) (October 2009)
13

Id.

3

The June 8, 2011 OWCP decision constitutes a retroactive wage-earning capacity
determination. Appellant began work with RENEW on September 5, 2007 and worked until
March 12, 2008. She informed OWCP of this employment in an October 1, 2009 letter
requesting reconsideration of the termination of her compensation benefits pursuant to 5 U.S.C.
§ 8106(c) for abandoning suitable work. Appellant informed OWCP that her job at RENEW
ended on March 12, 2008 and that she has not worked in any capacity since July 15, 2009.
OWCP reduced her compensation in its June 8, 2011 decision finding that her actual earnings
with RENEW represented her wage-earning capacity as she held the position for more than 60
days. It found only that the position was suitable because appellant had demonstrated her ability
to perform the duties for at least two months. OWCP did not address how such employment
fairly or reasonably represented her wage-earning capacity or whether her subsequent work
stoppage on March 12, 2008 was due to her injury-related condition, as required by its
procedures.14 It did not address the medical evidence submitted by appellant. There was no
consideration of the October 18, 2007 termination decision on her claim for monetary
compensation. Accordingly, OWCP did not fully consider all criteria for making a retroactive
wage-earning capacity determination.
CONCLUSION
The Board finds that OWCP improperly determined appellant’s loss of wage-earning
capacity. OWCP did not follow its procedures in making a retroactive loss of wage-earning
capacity decision.

14

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 9, 2012 is reversed.
Issued: December 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

